DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schad (USPN 4448741).  
	Schad teaches the claimed process as evidenced at col 2:35-51; col 3:49-col 4:41; col 6:1-5; and patented claim 1; and figs 1-12.
 	It should be noted the spectacle arm of Schad is within the scope of the claim term “reusable surgical implement” since 1) the instant specification merely recites many devices are used in surgical procedures to enable a physician to perform the multitude of tasks required to successfully complete the procedure (See pg 1, lns 13-15 of the instant specification); and 2) eyeglasses are standard equipment for surgical procedures.
 	It should also be noted the claim term “reusable surgical implement” is found in the preamble and merely recites a purpose or an intended use without resulting in a manipulative difference in the claimed method of forming.  See MPEP 2111.02.

 	Regarding claim 1:   (Currently Amended) A method of forming a reusable surgical implement, the method comprising the steps of:
 		a) forming a core (Schad: insert 20 including portion 24);  
 		5b) molding a first component (Schad: spacers 26’) of an enclosure around the core (Schad: col 2:35-51; col 3:49-col 4:41; col 6:1-5; and patented claim 1; and figs 5-6, 8-9, and 11-12); and 
 		c) molding a second component (Schad: plastic part 10) of the enclosure around the core in engagement with the first component (Schad: col 2:35-51; col 3:49-col 4:41; col 6:1-5; and patented claim 1; and figs 5-6, 8-9, and 11-12),
 	 	wherein an exterior surface of the first component and an exterior surface of the second component form an exterior surface of the enclosure (Schad clearly teaches the claimed exterior surface of the enclosure since at least two opposing exterior surfaces of each spacer is in positive contact with the walls of the second shot cavity, which forms the plastic part; step (c) of patent claim 1; and figs 6, 9, and 12)

 	Regarding claim 2:  (Original) The method of claim 1 wherein the step of molding the first component comprises molding a number of first sections spaced from one another along the core (Schad: spacer 6’; figs 5-6,8-9, and 11-12). 
 	Regarding claim 103:  (Original) The method of claim 1 wherein the step of molding the second component comprises molding a number of second sections spaced from one another along the core (Schad: plastic part 10; col 4: 4-15; col 4: 20-21; figs 5-6,8-9, and 11-12).  
 	Regarding claim 4:  (Original) The method of claim 3 wherein the step of molding a number of second sections spaced from one another along the core further comprises mating, co-mingling or otherwise joining the second sections with the first sections to form a seamless 15enclosure (Schad: plastic part 10; col 4: 4-15; col 4: 20-21; steps (c) and (d) of patent claim 1; figs 5-6,8-9, and 11-12).  

Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following USPNs teach enclosing spaced preforms about a core: 8641955,4448741,9943988, and 2008031259.  Also, the following USPNs teach eyeglasses or eyewear having arms as a surgical implement: 20190045782,20150042945,20020126255,5424787,4464797, and 20120041305. USPN 6368536 teach molding a handle by two-shot injection molding.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744